Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Based on the response filed 4/5/21 (hereinafter “Response”) claims 1, 11-14, 16, 19, 29-31, 34, and 37 have been amended. Claims 1, 6, 9-14, 16-19, 27-31, 34, 36 and 37 remain pending in the application.

Specification
Based on the amended abstract submitted with the Response, the Specification Objection raised in the Office Action mailed 12/3/20 is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, 9-14, 16-19, 27-31, 34, 36 and 37 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 9-14, 16-19, 27-31, 34, 36 and 37  of copending Application No. 16/309378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown by representative claim 1, where the only textual difference between the two claims is “electronic sources” versus “of a medical practice server, an insurance database server, and a public health database server”. Examiner notes that each of the servers claimed by the ‘378 application are interpreted as electronic sources and therefore the claims are not patentably distinct from one another.

Claim 1
Application no. 16/309378 claim 1
1. A computer-based method of tracking a common infectious illness and disseminating information regarding the common infectious illness to a plurality of users via one or more of a mobile device and a user computing device, the method comprising:
1. A computer-based method of tracking a common infectious illness and disseminating information regarding the common infectious illness to a plurality of users via one or more of a mobile device and a user computing device, the method comprising:
receiving, by a processing device, data from one or more electronic sources;
receiving, by a processing device, data from one or more of a medical practice server, an insurance database server, and a public health database server;
determining, by the processing device, the common infectious illness from the data; determining, by the processing device, one or more of a location and a frequency of the common infectious illness from the data, wherein determining the one or more of the location and the frequency of the common infectious illness comprises normalizing the data by adjusting the data based on a particular age of diagnosed subjects to obtain normalized data; 
determining, by the processing device, the common infectious illness from the data; determining, by the processing device, one or more of a location and a frequency of the common infectious illness from the data, wherein determining the one or more of the location and the frequency of the common infectious illness comprises normalizing the data by adjusting the data based on a particular age of diagnosed subjects to obtain normalized data; 
plotting, by the processing device, information relating to the common infectious illness on a geographic map according to the normalized data, wherein the information comprises a current severity of the common infectious illness in a particular area for one or more age ranges and predicted trend of the severity of the common infectious illness; and
plotting, by the processing device, information relating to the common infectious illness on a geographic map according to the normalized data, wherein the information comprises a current severity of the common infectious illness in a particular area for one or more age ranges and predicted trend of the severity of the common infectious illness; and

providing, by the processing device, the geographic map to the plurality of users wirelessly via a computer network, the geographic map viewable on a user interface of the one or more of the mobile device and the user computing device that is configured to receive one or more user inputs and update the geographic map according to the one or more user inputs that are received, the geographic map updatable to: 
zoom in or out on a particular area of the geographic map when one or more zoom interface icons are actuated, pan to one or more adjacent areas of the geographic map when panning function is actuated, display a current severity, a previous trend, and a predicted trend for a particular area of the geographic map when one or more selection boxes are selected, wherein the predicted trend shows a movement of an outbreak into or out of an area, and display the normalized data within the geographic map such that trends specific to the one or more age ranges are viewable.
zoom in or out on a particular area of the geographic map when one or more zoom interface icons are actuated, pan to one or more adjacent areas of the geographic map when panning function is actuated, display a current severity, a previous trend, and a predicted trend for a particular area of the geographic map when one or more selection boxes are selected, wherein the predicted trend shows a movement of an outbreak into or out of an area, and display the normalized data within the geographic map such that trends specific to the one or more age ranges are viewable.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
Applicant’s amendments and remarks included in the Response directed toward the 101 rejection of the claims have been fully considered and are persuasive. See Response pp. 13-14. Therefore, the rejection is withdrawn. As currently amended, the claims integrate the mental process of determining an illness and its location and frequency from data, plotting the severity of the illness and a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9, 11, 14, 16-19, 27, 29, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0328537 to Narula in view of WO 02/19246 A2 to SIMANJUNTAK et al (hereinafter “SIMANJUNTAK”) and further in view of US 10,664,570 to Clark et al (hereinafter Clark). 
Regarding claim 1, Narula discloses computer-based method of tracking a common infectious illness and disseminating information regarding the common infectious illness to a plurality of users via one or more of a mobile device and a user computing device (Fig. 1 and [0030] discloses that the information may be provided to both user device 70a and 70b; [0042] discloses that the map is provided wirelessly to multiple user’s devices via a computer network as depicted in fig. 1; [0026] discloses that the system is used to track illnesses and to disseminate the information to multiple users), the method comprising: 
receiving, by a processing device, data from one or more electronic sources ([0010] discloses that the system, including a processor and memory, receives datasets from multiple electronic sources); 
determining, by the processing device, the common infectious illness from the data ([0010] discloses determining an illness by comparing the reported illness of one dataset to the reported illness another dataset to verify the reported illness; [0042]-[0044] discloses identifying “ILI”, “flu”, and “influenza” to a “FLU” illness state from the disparate data sources); 
determining, by the processing device, one or more of a location and a frequency of the common infectious illness from the data ([0010] & [0042] disclose receiving a location of the illness associated with the data. Examiner notes that only location or frequency is required by the current claim limitation.); 
plotting, by the processing device, information relating to the common infectious illness on a geographic map according to the data (Fig. 5 & [0011] and [0076] disclose mapping a geographical region and including a plurality of markers on the map, i.e., information relating to the infectious illness), wherein the information comprises a current severity of the common infectious illness in a particular ([0078]-[0080] discloses that the markers displayed on the map may be coded to convey a severity level of the illness; Fig. 5 & [0081] disclose that the information includes a predicted trend of the severity of the illness, e.g., rising, falling, unchanging); and 
providing, by the processing device, the geographic map to the plurality of users wirelessly via a computer network, (Fig. 1 and [0030] discloses that the information may be provided to both user device 70a and 70b; [0042] discloses that the map is provided wirelessly to multiple user’s devices via a computer network as depicted in fig. 1),
the geographic map viewable on a user interface of the one or more of the mobile device and the user computing device that is configured to receive one or more user inputs and update the geographic map according to the one or more user inputs that are received (Fig. 5 and [0074]-[0075] discloses that the user devices include a user interface configured to receive user inputs and display content based on the user’s current location or their input), the geographic map updatable to: 
display a current severity, and a predicted trend for a particular area of the geographic map when one or more selection boxes are selected, wherein the predicted trend shows a movement of an outbreak into or out of an area ([0078]-[0080] discloses that based on a user’s selection, interpreted as selecting at least one selection box, the markers displayed on the map may be coded to convey a severity level of the illness; Fig. 5 & [0081] disclose that the information includes a predicted trend of the severity of the illness, e.g., rising, falling, unchanging in the geographic area, interpreted as moving into/out of the area), and 3Application Serial No.: 17/010,554 
Docket No.: 107253-9/KNS0003NAdisplay the normalized data within the geographic map such that trends are viewable (Fig. 5 [0081] the trends are viewable in Fig. 5, e.g., rising, falling, unchanged.).

wherein determining the one or more of the location and the frequency of the common infectious illness comprises normalizing the data by adjusting the data based on a particular age of diagnosed subjects to obtain normalized data; and plotting the normalized data on a geographic map according to the normalized data;
zoom in or out on a particular area of the geographic map when one or more zoom interface icons are actuated, 
pan to one or more adjacent areas of the geographic map when panning function is actuated, 
display a previous trend a particular area of the geographic map when one or more selection boxes are selected,
display the normalized data within the geographic map such that trends specific to the one or more age ranges are viewable.

SIMANJUNTAK teaches that it was old and well known in the art of tracking illnesses, before the effective filing date of the claimed invention, to normalize the data by adjusting the data based on a particular age of diagnosed subjects to obtain normalized data; plotting the normalized data on a geographic map according to the normalized data (Figs. 9 & 10 and p. 9 last ¶ - p. 10 first ¶ teach treating/analyzing, interpreted as normalizing, the data by filtering the data by age groups and then displaying the data on a cluster map as shown in Fig. 10); display a previous trend a particular area of the geographic map when one or more selection boxes are selected (Figs. 7 & 8 and p. 9 last ¶ - p. 10 first ¶ teach displaying a 5 month trend for a selected area by selecting selection boxes as shown in Fig. 7), display the normalized data within the geographic map such that trends specific to the one or more age ranges are viewable (Figs. 9 & 10 and p. 9 last ¶ - p. 10 first ¶ teach displaying the normalized data on a map specific to the age range selected) to create rapid map clusters to be created based on parameters of interest, e.g., age. See SIMANJUNTAK Figs. 9 & 10 and p. 9 last ¶ - p. 10 first ¶.
normalizing the data by adjusting the data based on a particular age of diagnosed subjects to obtain normalized data; plotting the normalized data on a geographic map according to the normalized data; display a previous trend a particular area of the geographic map when one or more selection boxes are selected, display the normalized data within the geographic map such that trends specific to the one or more age ranges are viewable as taught by SIMANJUNTAK in order to create rapid map clusters to be created based on parameters of interest, e.g., age, e.g., see SIMANJUNTAK Figs. 9 & 10 and p. 9 last ¶ - p. 10 first ¶, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Clark teaches that it was old and well known in the art of displaying medical data on a map, before the effective filing date of the claimed invention, to provide a graphical user interface that allows the user to zoom in or out on a particular area of the geographic map when one or more zoom interface icons are actuated, and pan to one or more adjacent areas of the geographic map when panning function is actuated (col 6 ln 47 – col 7 ln 2 teach that the GUI allows for dynamic display of the map which enables the user to zoom and pan and for the map to update based on the zoom/pan) to allow the user to realize on-demand, dynamic, interactive display of geographical population health information data. See Clark col 3 ln 58 – 59 & col 6 ln 47 – col 7 ln 2.
Therefore, it would have been obvious to one of ordinary skill in the art of displaying medical data on a map before the effective filing date of the claimed invention to modify the system for displaying medical data on a map to include a graphical user interface that allows the user to zoom in or out on a particular area of the geographic map when one or more zoom interface icons are actuated, and pan to one or more adjacent areas of the geographic map when panning function is actuated as taught by Clark in order to allow the user to realize on-demand, dynamic, interactive display of geographical population health information data, e.g., see Clark col 3 ln 58 – 59 & col 6 ln 47 – col 7 ln 2, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 6, depending on claim 1, Narula further discloses wherein the data comprises one or more of a medical personnel diagnosis, a type of illness, a severity of the illness, an onset of the illness, a date of the medical personnel diagnosis, a provided treatment, and a prescribed medication ([0011] discloses that the received data includes “a specific reported illness” interpreted as a type of illness; [0044] discloses receiving reports from a variety of sources indicating that the illness is the flu. Examiner notes that only one of the items in the list are required to satisfy the claim limitation.).

Regarding claim 9, depending on claim 1, Narula further discloses wherein determining the one or more of the location and the frequency of the common infectious illness from the data comprises analyzing additional information contained within the data that relates to a medical personnel location, the medical personnel location being a location where a diagnosis of the common infectious illness was made ([0039] discloses that determining the location can include analyzing data from a healthcare provider to identify the location of the reported illness, interpreted as where the diagnosis was made).

Regarding claim 11, depending on claim 1, Narula further discloses wherein the data is further normalized by projecting to correct for delays in receiving the data ([0064] discloses accounting for disparate trends in disparate datasets and the asynchronous reporting intervals of different sources by weighting the datasets by recency, interpreted as normalizing to account for delays in receiving data from disparate sources).

Regarding claim 14, depending on claim 1, Narula further discloses implementing, by the processing device, one or more mapping classification techniques on the data prior to plotting the information on the geographic map (0054] – [0056] discloses utilizing a report correlation engine, interpreted as a classifier, that requires a threshold severity to be exceeded, and only if it is exceeded is it then displayed on the map).

Regarding claim 16, depending on claim 1, Narula further discloses receiving, by the processing device, a predictive analysis of a common infectious illness outbreak based on the data, the information, and the geographic map (Fig. 5 & [0047] and [0081] disclose that the information includes a predicted trend, i.e., a predictive analysis, of the severity of the illness, e.g., rising, falling, unchanging based on the received data, the information, i.e., the severity, and the information on the map).

Regarding claim 17, depending on claim 1, Narula further discloses wherein the current severity of the common infectious illness comprises a numerical indicator that is based on the number of cases of the common infectious illness in a particular area ([0039] discloses that the severity for the illness in a particular area is on a scale of 1-12).

Regarding claim 18, depending on claim 1, Narula further discloses wherein the predicted trend of the severity of the common infectious illness comprises an indicator of whether the severity of the common infectious illness is on the rise, whether the severity of the common infectious illness is decreasing, or whether the severity of the common infectious illness is remaining stable (Fig. 5 & [0081] disclose that the information includes a predicted trend of the severity of the illness, e.g., rising, falling, unchanging).

Claim 19 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. The only difference between claims 1 and 19 is that claim 1 recites a method operated using a processing device, whereas claim 19 recites a system comprising a processing device and a non-transitory processor-readable storage medium which is disclosed by Narula in [0010] & [0013].

Claim 27 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for substantially the same reasons as given above.

Claim 29 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for substantially the same reasons as given above.

Claim 34 recites substantially similar limitations as those already addressed in claim 16, and, as such, is rejected for substantially the same reasons as given above.

Claim 36 recites substantially similar limitations as those already addressed in claim 18, and, as such, is rejected for substantially the same reasons as given above.

Claim 37 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. The only difference between claims 1 and 37 is that claim 1 recites a method of tracking one illness, whereas claim 37 recites a method of .

Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Narula in view of SIMANJUNTAK and further in view of Clark and further in view of US 2011/0020785 to Lowery et al (hereinafter Lowery).  
Regarding claim 10, depending on claim 1, Narula does not explicitly discloses wherein determining the one or more of the location and the frequency of the common infectious illness from the data comprises analyzing additional information contained within the data to determine a number of cases relating to the common infectious illness in a particular location. 
Lowery teaches that it was old and well known in the art of modelling/monitoring epidemics, before the effective filing date of the claimed invention, to determine the one or more of the location and the frequency of the common infectious illness from the data comprises analyzing additional information contained within the data to determine a number of cases relating to the common infectious illness in a particular location ([0043], [0072], & [0090] discloses determining and mapping the frequency of an identified infectious disease including the number of cases in a specific location) to allow monitoring/modeling of the progression of epidemics/pandemics of infectious diseases. See Lowery [0090].
Therefore, it would have been obvious to one of ordinary skill in the art of modelling/monitoring epidemics before the effective filing date of the claimed invention to modify the epidemic modelling/monitoring system disclosed by Narula to incorporate determining the one or more of the location and the frequency of the common infectious illness from the data comprises analyzing 

Claim 28 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Narula in view of SIMANJUNTAK and further in view of Clark and further in view of US 2012/0035429 to Ebert et al (hereinafter “Ebert”) and further in view of US 2012/0095775 to Burton et al (hereinafter Burton).
Regarding claim 12, depending on claim 1, Narula does not specifically disclose wherein the data is further normalized by adjusting the number of cases for the common infectious illness to cases per 100,000.
Ebert teaches that it was old and well known in the art of analyzing health data, before the effective filing date of the claimed invention, to normalize data to account for different scaling ([0022] teaches normalizing the data to account for variation of season effects and/or to compensate for different scaling) to reduce variation/compensate for different scaling. See Ebert [0022].
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing health data before the effective filing date of the claimed invention to modify the epidemic modelling/monitoring system disclosed by Narula to incorporate normalizing data for different scaling as taught by Ebert in order to reduce variation/compensate for different scaling, e.g., see Ebert [0022], and because doing so 
Burton teaches that it was old and well known in the art of analyzing health data, before the effective filing date of the claimed invention, for the scaling to be an incidence rate, e.g., 1 in 75,000, as disclosed in [0039] to help predict healthcare needs by looking at a number that accounts for population size. See Burton [0039].
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing health data before the effective filing date of the claimed invention to modify the epidemic modelling/monitoring system disclosed by Narula to incorporate scaling by incidence rate as taught by Burton in order to help predict healthcare needs by looking at a number that accounts for population size, e.g., see Burton [0039], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that although Burton does not specifically disclose an incidence rate per 100,000 people, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the incidence rate per 100,000 people because the specific number is the result of mere optimization of variables that would result from routine engineering experimentation and practices and does not itself warrant patentability (as recognized by the Applicant in [0048] of the Specification. Finally, it is noted that Applicant does not positively recite any criticality to the specific number of cases being per 100,000, therefore such optimization thereof would be obvious to the skilled artisan. Accordingly arriving at the claimed number of cases being per 100,000 would result from routine engineering practices and experimentation and is not itself non-obvious absent any criticality to such. MPEP 2144.05.II.A.

.

Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Narula in view of SIMANJUNTAK and further in view of Clark and further in view of Elbert and further in view of US 2014/0365270 to Davis et al (hereinafter Davis).
Regarding claim 13, depending on claim 1, Narula does not specifically disclose wherein the data is further normalized to account for an incubation period of the common infectious illness.
Ebert teaches that it was old and well known in the art of analyzing health data, before the effective filing date of the claimed invention, to normalize data to account for a time period ([0022] teaches normalizing the data to account for variation of season effects and/or to compensate for different scaling) to reduce variation/compensate for different scaling. See Ebert [0022].
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing health data before the effective filing date of the claimed invention to modify the epidemic modelling/monitoring system disclosed by Narula to incorporate normalizing data for a time period as taught by Ebert in order to reduce variation/compensate for different scaling, e.g., see Ebert [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Davis teaches that it was old and well known in the art of modeling outbreaks, before the effective filing date of the claimed invention, to account for an incubation period of the common infectious illness ([0022] and [0031] teach accounting for incubation periods in an outbreak model) to model for delays based on incubation periods. See Davis [0022] and [0031].
Therefore, it would have been obvious to one of ordinary skill in the art of modeling outbreaks before the effective filing date of the claimed invention to modify the epidemic modelling/monitoring 

Claim 31 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Response to Arguments
Applicant' s arguments, see Response pp. 11-15, with respect to the rejection of the claims under 35 USC § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant' s argument directed toward the 103 rejection of claim 1, that Narula fails to expressly or inherently disclose “normalizing data by adjusting the data based on a particular age of diagnosed subjects” has been fully considered and is persuasive.  See Response pp. 15-16. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SIMANJUNTAK and further in view of Clark as discussed above. 

    PNG
    media_image1.png
    723
    630
    media_image1.png
    Greyscale
[AltContent: textbox (Narula Fig. 5)]Applicant's argument in the Response directed toward the 103 rejection of the 1 that Narula does not disclose “the predicted trend shows a movement of an outbreak into or out of an area” as recited in claim 1” has been fully considered but is not persuasive. See Response p. 16. Under a broadest reasonable interpretation, the “indicators” discussed in at least [0047] & [0080]-[0081] of Narula disclose the amended claim limitation because if an illness is rising, falling, or staying the same, that is also an indication of how the illness, i.e., outbreak, is moving into or out of that area. If an illness is rising in an area, then it is considered to be moving into the area, if it is falling then it is moving out of the area.
Therefore, Applicant’s argument directed toward the 103 rejection of the claims are persuasive in part and not persuasive in part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686